FORMAN, Circuit Judge
(concurring).
As a senior judge, I am restricted from voting on the petition for rehearing before the court en banc. Limiting myself to the question of whether the panel should grant rehearing, I have concluded that it should not and, therefore, concur in my colleagues’ denial of the petition. I am constrained, however, to rest on grounds other than those relied upon by the majority.
While the litigants never raised the legal issue of Escobedo’s retroactivity prior to filing the petition for rehearing, the relevant facts, namely, the date of the exhaustion of direct appeal remedies by the habeas corpus applicants (June 17, 1963) , and the date of the Escobedo decision (June 22, 1964), were before the court and are matters of record. United States v. Bowles, 331 F.2d 742 (3 Cir. 1964) is not controlling for there the relevant facts were definitely absent from the record. Any other factors bearing on the ultimate determination of the issue are purely legal in nature.
If I had not felt Escobedo to be retroactive, I would not have favored reversal of the District Court. It is not unusual, particularly in the light of the failure of litigants to raise the issue, to apply new constitutional rules to cases finalized before the promulgation of the new rule, without discussion. See Linkletter v. Walker, 381 U.S. 618, 628, 85 S.Ct. 1731, 14 L.Ed.2d 601 (text and n. 13) (1965). Indeed, we could not have ruled in the manner in which we did unless Escobedo was to be applied retroactively. And Russo and Bisignano should not have been given the benefit of Escobedo unless we were willing to apply it retroactively.
In support of the rehearing, the petitioner and amici themselves rely heavily on Linkletter v. Walker in which the Supreme Court declined to give retroactive effect to Mapp v. State of Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961). There is, however, an important distinction between Mapp and Escobedo relative to the question of their retroactivity. In Mapp, the Supreme Court dealt with evidence seized in a search held to be violative of the accused’s fourth amendment rights. There was no question of the reliability of the evidence sought to be introduced subsequent to the illegal search. Mapp thus enunciated a rule limited to deterring unlawful police activity. Linkletter gave emphasis to this factor in rejecting arguments favoring Mapp’s retroactivity, Linkletter v. Walker, 381 U.S. at 637, 85 S.Ct. 1731, and the petitioner follows suit herein. At the same time, the Supreme Court announced a standard for measuring when a new constitutional rule should be applied retroactively. The test is: When the repudiated rule could have affected “the fairness of the trial— the very integrity of the fact finding process” — the new constitutional principle is to be applied retroactively. As measured by this standard Escobedo should be applied retroactively. The problems of the administration of justice considered in Mapp may not thwart such application here. See Linkletter *443v. Walker, 381 U.S. at 637-639, 85 S.Ct. 1731.
The new rule of Escobedo was not one limited to deterring unlawful police activity. To be sure, that was one of the important considerations in announcing the rule. But there were others of at least equal importance. Two critical factors emerge which reflect the underlying policy of the Escobedo rule, namely, (1) the assistance of counsel at the accusatory stage of the proceedings enables the accused to properly exercise his rights, and (2) implementing a right to counsel at the accusatory stage assists in the difficult task of resolving the question of coercion where a confession is obtained during a closed interrogation. See Note, The Curious Confusion Surrounding Es-cobedo v. Illinois, 32 U. Chi. L. Rev. 560, 563-64 (1965) and cases cited therein. When a conviction is sought assisted by the introduction of a confession, failure to apply the Escobedo rule (which now enables an accused to properly exercise his rights at the accusatory stage of the proceeding and maximizes the ability of the judiciary to rule on the voluntariness of a confession) has the potential to impair the fairness of a trial and to weaken the integrity of the fact finding process.
The petitioner seeks to avoid this result by emphasizing that both the District Court and this court found Russo’s and Bisignano’s confessions voluntary. That being so, argues the petitioner, their introduction into evidence could not have resulted in an unfair trial or distorted the fact finding process. The petitioner, however, misconceives the Es-cobedo standard of confession admissibility. We affirmed the District Court’s findings of voluntariness by considering the traditional grounds of physical coercion and mental overbearing in the light of the facts available to us. A finding of either would serve as a basis for ruling a confession involuntary and inadmissible. Escobedo, however, made the factor of counsel’s non-participation at the accusatory stage of the proceeding another independent basis for confession inadmissibility. This new standard, as is indicated above, in part stemmed from the view that at the accusatory stage of the proceeding the inability to implement one’s rights may have a potent effect on the voluntariness of a confession. The difficulty in making a judicial determi-ation of voluntariness, absent counsel’s participation at the accusatory stage of the proceeding, heightens the potentiality for undetermined involuntariness. As was indicated in our opinion in the instant case, a greater reliance Ras been placed on the presence or absence of counsel as a means of determining volun-tariness of confessions. Thus, though it could not be said that the traditional standards of voluntariness were violated, based on the record before us, neither could it be said that the potential of an involuntary confession was absent in the light of the policy underlying Escobedo.
The foregoing impels me to the conclusion that rehearing by the panel should be denied, but for my part I would clearly state that Escobedo has been given retroactive effect in these cases.